         Case 1:20-cv-02432-MKV Document 19 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                             USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                            DOCUMENT
                                                                         ELECTRONICALLY FILED
 KATHERINE RODRIGUEZ DIAZ, SALIN                                         DOC #:
 SOLIS, ELEAZAR GONZALEZ MORALES,                                        DATE FILED: 9/21/2020
 on behalf of themselves and others similarly
 situated,
                                                                    1:20-cv-02432 (MKV)
                                  Plaintiffs,
                                                                            ORDER
                      -against-

 PRESTO FRESH CAFÉ CORP. et al.,

                                  Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The parties have reported that they have reached a settlement of this matter [ECF #18].

The claims in this case include claims arising under the Fair Labor Standards Act. In light of the

requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the

parties are directed to file on or before October 21, 2020 a joint letter with sufficient information

to enable the Court to evaluate whether the settlement is fair and reasonable. All other deadlines

in this case will be held in abeyance pending the Parties’ submissions and the Court’s review of

the settlement.

       The letter should address the claims and defenses, the defendants’ potential monetary

exposure and the bases for any such calculations, the strengths and weaknesses of the plaintiffs’

case and the defendants’ defenses, any other factors that justify the discrepancy between the

potential value of plaintiffs' claims and the settlement amount, the litigation and negotiation

process, as well as any other issues that might be pertinent to the question of whether the

settlement is reasonable (for example, the collectability of any judgment if the case went to trial).

       The joint letter should also explain the attorney fee arrangement, attach a copy of the

retainer agreement, and provide information detailing the actual attorney’s fees
          Case 1:20-cv-02432-MKV Document 19 Filed 09/21/20 Page 2 of 2




incurred. Finally, a copy of the settlement agreement itself must accompany the joint letter or

motion.

       The Clerk of the Court respectfully is requested to close the Motion at ECF #18.

SO ORDERED.

                                                     _________________________________
Date: September 21, 2020                             MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
